Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/664404 filed 10/25/2019 has been examined.
In this Office Action, claims 1-20 are currently pending.


Examiner’s Note
Claim 8 (and similar claim 18) recites: 
“The method of claim 1, wherein the snapshot view file is in the format of PDF, Excel,
CVS, CSP, NX.”;

However, it appears Applicant intended to rather claim:
“The method of claim 1, wherein the snapshot view file is in the format of one of the following formats: PDF, Excel, CVS, CSP, NX.”; 
i.e. clarifying that the view is not simultaneously in different file formats at once.

Additionally, claims 8 and 18 and specification para. 0004 and 0044 recite “CVS” file formats, however, it appears it was Applicant’s intent to rather claim “CSV” file formats as well (as shown via Applicant’s specification para. [0004] recitation of “comma-separated values”). 


Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
generating a hypertext snapshot view file based on data records.
The limitation of generating a hypertext snapshot view file based on data records, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other
than reciting a generic computer, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the computer language, generating in the context of this claim encompasses the user manually writing generic HTML code
 based on generic “data records”. Similarly, the limitations of receiving; querying; querying and transmitting, as drafted, is a process that, under its broadest reasonable interpretation, covers
performance of the limitation in the mind but for the recitation of generic computer components.
For example, but for the computer language, receiving; querying; querying and transmitting in the context of this claim encompasses the user manually writing snapshot data in HTML. If a
claim limitation, under its broadest reasonable interpretation, covers performance of the
limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as

obligations; advertising, marketing or sales activities or behaviors; business relations) where
writing HTML data based on generic “data records” is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a computer to perform both the receiving; querying; querying and transmitting steps and generating steps. The computer in both steps is recited at a highlevel of generality (i.e., as a generic processor performing a generic computer function of
writing HTML data using “data records”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of using a computer/processor to perform both the the receiving; querying; querying and transmitting steps and generating and recording steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-10 are also directed towards


As per independent claim 11, this claim is also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
Medium  described in independent claim 11 does not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

Dependent claims 12-20 merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 12-20 are also directed towards non-statutory subject matter.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-7, 11-12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al., US Pub. No. US20150142747A1, in view of Tung et al., US US20110055712A1.

As to claim 1 (And substantially similar claim 11), 
Zou discloses a computer-implemented method for generating a snapshot view containing virtual machine information and status of a virtual infrastructure, 

the method comprising:
receiving, by a computer, a request to generate the snapshot view, 
(Zou abstract: send a snapshot instruction to the deployment server of the plurality of virtual machines, so that the deployment server of the plurality of virtual machines can start snapshot operations on the plurality of virtual machines; see also [0013] According to a third aspect, an embodiment of the present invention provides a snapshot generating method, where the method includes receiving a snapshot creation request for virtual machines)


(Zou [0013] where the snapshot creation request for the virtual machines carries identifiers of a plurality of virtual machines and instruction information)

during a first operation executed by the computer:

querying, by the computer from a database, a storage location corresponding to a first virtual server management application in a first data center of the plurality of data centers to retrieve a first set of data records containing information and status of a first set of virtual machines of the plurality of virtual machines within the network infrastructure;
(Zou teaches querying different deployment servers, i.e. a second data center see [0141] S804: The cloud operation server determines deployment servers of the plurality of virtual machines. ; see also [0143] The cloud operation server may, by querying the configuration information of the APPi, determine that a deployment server where the VMl and the VM2 are deployed is the deployment server A and determine that a deployment server where the VM3 is deployed is the deployment server B.; [0102] The backup server may query the cloud operation server using a cloud management interface to determine the plurality of virtual machines where the application runs, so as to subsequently instruct that snapshot operations be performed on the plurality of virtual machines)

during a second operation executed by the computer:
querying, by the computer from the database, a storage location corresponding to a second virtual server management application in a second data center of the plurality of data centers to retrieve a second set of data records containing information and status of a second set of virtual machines of the plurality of virtual machines within the network infrastructure;


Zou does not disclose:
generating, by the computer, a hypertext markup language snapshot view file of the virtual infrastructure based upon the first and second sets of data records, the virtual infrastructure being formed by the first and second set of virtual machines; 
and
transmitting, by the computer to a user device, an electronic communication containing a selectable link configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file;


However, Tung discloses:
generating, by the computer, a hypertext markup language snapshot view file of the virtual infrastructure based upon the first and second sets of data records, the virtual infrastructure being formed by the first and second set of virtual machines; 
(Tung teaches a data center web GUI for snapshots & virtual machines for different groups of resources, i.e. a generating a “hypertext markup language snapshot view file” see [0056] In one 
may enable access to computing resources for implementing all virtual machines of an environment, while interaction with regions 1820, 1830 and 1840 may enable access to computing resources for implementing individual virtual machines of an environment.
and [0085] As shown in FIG. 9, region 940 of GUI 700 enables a user to configure or specify options associated with the environment. For example, a user may configure options associated with the backup of the environment ( e.g., by selecting or interacting with element 941), rebundling or creating a snapshot of the environment ( e.g. by selecting or interacting with element 942); 

and
transmitting, by the computer to a user device, an electronic communication containing a selectable link configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file
(Tung [0056] GUI 195 may be displayed using a web browser, where data used to display
GUI 195 may be accessed and/or generated by provisioning component 112 and communicated over the internet to at least one managing user 190.; see also [0064] In one embodiment,
each of the GUis (e.g., 165, 175, 185, etc.) may be displayed using a web browser, where data used to display each GUI may be accessed and/or generated by access component 116
and communicated over the internet to each user (e.g., 160, 170, 180, 190, etc.).).




As to claim 2, Tung discloses the method of claim 1, further comprising:
during a third operation executed by the computer:
querying, by the computer from the database, a storage location corresponding to
a third virtual server management application in a third data center of the plurality of data centers to retrieve a third set of data records containing information and status of a third set of virtual machines of the plurality of virtual machines within the network infrastructure (Tung teaches a plurality of different groups of resources, i.e. a third data center/multiple data centers see [0056] In one embodiment, GUI 195 may be displayed using a web browser, where data used to display GUI 195 may be accessed and/or generated by provisioning component 112 and communicated over the internet to at least one managing user 190. Accordingly, a user may automatically provision computing resources across at least one cloud provider and/or at least one data center ( e.g., using GUI 195); see also [0108] As shown in FIG. 18, interaction with region 1810 may enable access to computing resources for implementing all virtual machines of an environment, while interaction with regions 1820, 1830 and 1840 may enable access to computing resources for implementing individual virtual machines of an environment).


As to claim 5, Tung discloses, under the rationale above, the method of claim 1, wherein the first and second sets of data records comprises partial information of each virtual machine including virtual machine status and storage utilization information 
(Tung [0149] Turning back to FIG. 1, usage monitoring component 118 of intermediary component 110 may be used to monitor usage of computing resources ( e.g., a processing
resource, a storage resource, a network resource; see also [0065] Further, information identifying a user and/or group of computing resources associated with each event ( e.g., communicated from provisioning component 112, user account management component 114, access component 116, some combination thereof, etc.) may be used to organize the usage data into respective portions corresponding to each user and/or each group of computing resources (e.g., project, environment, virtual machine, some combination thereof, etc.), thereby
enabling the monitoring and/or tracking by user and/or by group of computing resources ( e.g., one or more projects, one or more environments, one or more virtual machines, some combination thereof, etc.) of the usage of a plurality of computing resources provisioned across at least one cloud provider and/or at least one data center.;
see also [0159] Timeline 2500 may also include status update events which refer to the status of the provisioned computing resources at any given time, where each status update event
may be a cloud provider event (e.g., 2411) or a data center event ( e.g., 2412). For example, the computing resources may be booting ( e.g., as indicated by booting status updates 2512, 2522 and 2532), running ( e.g., as indicated by running status updates 2513 and 2523), shutting down ( e.g., as indicated by shutting down status update 2515), terminated (e.g., as indicated by terminated status update 2516), etc.).


of basic information associated with the environment (e.g., entered in region 610 of GUI 600). Region 1120 includes a summary of user-defined attributes associated with the environment (e.g., entered in region 710 of GUI 700). Additionally, region 1130 includes a summary of a configuration of computing resources for the environment (e.g., entered in region 820 of GUI 700, GUI 860, etc.).;
see also [0089] As shown in FIG. 12, region 1240 includes a summary of a configuration of storage resources for the environment ( e.g., entered in region 830 of GUI 700). Region 1250
includes a summary of a configuration of options for the environment (e.g., entered in region 820 of GUI 700, GUI 860, etc.).;
and [0060] Additionally, in one embodiment, one or more of the virtual machines (e.g., 210, 220, 230, etc.) of environment 200 may be pre-configured virtual machines. For example, one or more of the virtual machines (e.g., 210,220,230, etc.) of environment 200 may include an image which is preloaded with software, settings, etc.).

As to claim 7, Tung discloses, under the rationale above, the method of claim 1, further comprising:
querying, by the computer from the database, detailed information corresponding to each
individual virtual machine; and
(Tung [0166] As shown in FIG. 26, interaction with element 2650 may enable a user to initiate a request for usage data. For example, a user interaction with element 2650 may generate

displaying, by the computer, the detailed information corresponding to each individual
virtual machine in the snapshot view
(Tung [0064] launching and/or configuring of an instance ( e.g., associated with one or more virtual machines of a cloud computing environment), saving (e.g., rebundling, creating a
snapshot of, etc.) an image ( e.g., associated with one or more virtual machines of a cloud computing environment),; see also [0085] For example, a user may configure options
associated with the backup of the environment ( e.g., by selecting or interacting with element 941), rebundling or creating a snapshot of the environment ( e.g. by selecting or interacting with element 942).

As to claim 10, Tung discloses, under the rationale above, the method of claim 1, wherein the user device displays the snapshot view on a web browser application (Tung [0085] As shown in FIG. 9, region 940 of GUI 700 enables a user to configure or specify options associated with the environment. For example, a user may configure options associated with the backup of the environment ( e.g., by selecting or interacting with element 941), rebundling or creating a snapshot of the environment ( e.g. by selecting or interacting with element 942).

Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.


therefore, the arguments above regarding claim 6 are also applicable to claim 16.

Referring to claim 17, this dependent claim recites similar limitations as claim 7;
therefore, the arguments above regarding claim 7 are also applicable to claim 17.

Referring to claim 20, this dependent claim recites similar limitations as claim 10;
therefore, the arguments above regarding claim 10 are also applicable to claim 20.


Claims 3, 9, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al., US Pub. No. US20150142747A1, in view of Tung et al., US US20110055712A1, in view of Singh et al., US Pub. No. 2016/0162320A1.

As to claim 3, Zou/Tung do not disclose:
launching, by the computer, an executable binary file of the request in task scheduler for
an automated run;
However, Singh discloses the method of claim 1, further comprising:
launching, by the computer, an executable binary file of the request in task scheduler for
an automated run (Singh [0056] The scheduler 208 or customer-installed scheduler
may also be configured to start tasks within a task definition file, and determine where to place the tasks within the cluster.; see also [0035] Different types of tasks may have different resource
requirements and may have different lifespans. Thus, the containers 118 may be dynamically scheduled to run by a scheduler service in the container service 110 independent of
an underlying operating system of the container instance, and as such, the underlying operating system of the container instance 114 may be very basic. Alternatively, the containers

container or from one or more executable application files.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply task scheduling as taught by SIngh since it was known in the art that data centers provide a scheduler which may be a multitenant service configured to optimally schedule a set of tasks to run with a cluster and may be configured to distribute tasks based on a current or projected resource consumption by the cluster, in order to make the most efficient use of available resources  (Singh 0043).

As to claim 9, Singh discloses, under the rationale above, the method of claim 1, further comprising:
transmitting, by the computer, the electronic communication via e-mail or instant messaging (Singh [0072] Examples of triggering an alarm include providing a text message to the customer owner of the container, e-mailing the customer owner of the container, and/or displaying a visual indicator (e.g., a red icon, popup window, etc.) on an interface displaying container
statuses.; see also [0154] The management console can be used to configure topics for which customers seek to receive notifications, configure applications ( or people), subscribe clients to the topics, publish messages, or configure delivery of the messages over clients' protocol of
choice (i.e., hypertext transfer protocol (HTTP), e-mail and short message service (SMS), among others).).




therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Referring to claim 19, this dependent claim recites similar limitations as claim 9;
therefore, the arguments above regarding claim 9 are also applicable to claim 19.

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al., US Pub. No. US20150142747A1, in view of Tung et al., US US20110055712A1, in view of Zhou et al., US Patent No. US 8,769,102.

As to claim 4, Zou/Tung do not disclose:
launching, by the computer, an executable binary file of the request from a command line
interface;
However, Zhou discloses the method of claim 1, further comprising:
launching, by the computer, an executable binary file of the request from a command line
interface (Zhou col. 5 ln. 64-67: Applications can be installed and executed on the virtual test environment using, 65 for example, a command line interface, APis, or by generating a web based UI on the client device; see also col. 6 ln. 1-3: The API and command line interfaces can be accessed by an application without human intervention.;).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply command line interfaces as taught by Zhou since it was known in the art that data centers provide for applications that can be installed and executed on the virtual test environment using, for example, a command line interface (Zhou col. 5 ln. 64-67).

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
.

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al., US Pub. No. US20150142747A1, in view of Tung et al., US US20110055712A1, in view of Axelrod et al.., US Pub. No. 2006/0095276.
As to claim 8, Zou/Tung do not disclose:
the method of claim 1, wherein the snapshot view file is in the format of PDF, Excel,
CVS, CSP, NX;
However, Axelrod discloses the method of claim 1, wherein the snapshot view file is in the format of PDF, Excel, CVS, CSP, NX (Axelrod [0058] Visual components of the editor include
token property editors, a pipe editor and inspector and a map inspector. The snapshot service 1021 provides a view of a map's canvas at a particular time. Snapshot services can
return a snapshot as an HTML, RTF, PDF or XML report, ready to be published. Snapshots can be saved in the canvas from which they are extracted and replayed at a later time. Users can customize the snapshot for each map, or they can use the default snapshot.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply snapshot output as taught by Axelrod since it was known in the art that data centers provide for output for Snapshot services that can return a snapshot as an HTML, RTF, PDF or XML report, ready to be published (Axelrod [0058]).

Referring to claim 18, this dependent claim recites similar limitations as claim 8;
therefore, the arguments above regarding claim 8 are also applicable to claim 18.

 




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        4/7/2021